Stephens, J.
Since the judgment of this court reversing the trial court has, on certiorari, been reversed by the Supreme Court, and since the law of the ease announced in the opinion of the Supreme Court in Citizens Barilo of Colquitt v. American Surety Co., 174 Ga. 852, supersedes that announced in the opinion of this court in American Surety Co. v. Citizens Bank of Colquitt, 44 Ga. App. 57 (160 S. E. 546), and demands an affirmance of the judgment of the trial court, the judgment of reversal heretofore rendered by this court is vacated and the judgment of the trial court is affirmed.

Judgment affirmed.


Jenkins, P.%J., and Sutton, J., concur.